People ex rel. Florez v Molina (2022 NY Slip Op 07040)





People ex rel. Florez v Molina


2022 NY Slip Op 07040


Decided on December 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
WILLIAM G. FORD
BARRY E. WARHIT
LILLIAN WAN, JJ.


2022-09592

[*1]The People of the State of New York, ex rel. Milton H. Florez, on behalf of Jeanmarcel Gelmi, petitioner,
vLouis A. Molina, etc., respondent.


Milton H. Florez, Corona, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Andrew Z. Wu of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jeanmarcel Gelmi upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 72823/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., FORD, WARHIT and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court